IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Tyree J. Sadar,                            :
                         Petitioner        :
                                           :
                    v.                     : No. 145 M.D. 2021
                                           : SUBMITTED: January 21, 2022
Department of Corrections, John E. Wetzel, :
Secretary, Derek F. Oberlander,            :
Superintendent-SCI Forest, Ian Gustafson, :
CCPM, SCI-Forest, Randall L. Britton,      :
Record’s Supervisor; Corinne A. Melego, :
Sheryl A. Lewis, Melissa L. Myers,         :
Records Staff,                             :
                         Respondents       :

BEFORE:      HONORABLE ANNE E. COVEY, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE LEADBETTER                                    FILED: April 13, 2022

             Before us for disposition in our original jurisdiction is Respondents’
preliminary objection in the nature of a demurrer to the pro se petition for writ of
mandamus filed by Petitioner, Tyree J. Sadar, currently incarcerated at State
Correctional Institution (SCI) Forest.      (Respondents are the Department of
Corrections; John E. Wetzel, Secretary; Derek F. Oberlander, Superintendent-SCI
Forest; Ian Gustafson, CCPM, SCI-Forest; Randall L. Britton, Records Supervisor;
and Records Staff Corinne A. Melego, Sheryl A. Lewis, and Melissa L. Myers.) In
the petition, Petitioner challenges Respondents’ calculation of his prison sentences.
We sustain the preliminary objection and dismiss Petitioner’s petition.
             Petitioner avers that he entered guilty pleas and received concurrent
sentences of one to two years at dockets CP2429 (simple assault), CP728 (criminal
trespass and criminal mischief-damage property), CP792 (terroristic threats), and
CP1711 (simple assault). July 28, 2020 Sentence Status Summary, Petition, Ex. A
at 1. In addition, he was sentenced to a concurrent term of nine to twenty-four
months at CP583 (robbery).1 Id. Before starting those sentences, Petitioner was
required to serve backtime from a prior docket. His credit toward backtime was
from January 26, 2017, to February 1, 2017. On July 14, 2020, he completed his
backtime and began serving sentences at the aforementioned dockets the next day.
             Petitioner avers that he is entitled to credit at all of the aforementioned
dockets from February 2, 2017, to October 2, 2017, which would result in a
maximum sentence date of November 15, 2021. However, his maximum sentence
date was calculated as July 7, 2022, because of the bail designation at docket
CP1711. Consequently, he only received time credit for docket CP1711 from
February 2, 2017, to February 9, 2017. Petitioner argues that he could not have been
released on bail at docket CP1711 without being released on the other dockets. He
maintains that he “had a [Pennsylvania Parole Board] detainer lodged against him
upon being placed in the custody of the Allegheny County Jail; which would not
have allowed him to be released on bail because he would have been released to the
Board’s custody, thus gaining time credit towards his backtime.” Petitioner’s Br. at
5. Accordingly, he requests that this Court enter an order compelling the Department



    1
      All of the dockets at issue are from common pleas courts. CP2429 and CP1711 reference
dockets from Allegheny County: CP-02-CR-0002429-2017 and CP-02-CR-0001711-2017.
CP728 and CP792 reference dockets from Washington County: CP-63-CR-0000728-2017 and CP-
63-CR-0000792-2017. CP583 references a docket from Fayette County: CP-26-CR-0000583-
2017.


                                            2
to calculate his sentence at CP1711 to reflect a minimum sentence date of November
15, 2020, and a maximum date of November 15, 2021.
             In the June 2021 preliminary objection, Respondents averred that
Petitioner failed to state a claim upon which relief could be granted. “Preliminary
objections in the nature of a demurrer are deemed to admit all well-pleaded material
facts and any inferences reasonably deduced therefrom, but not the [petition for
review’s] legal conclusions and averments.” Danysh v. Dep’t of Corr., 845 A.2d
260, 262 (Pa. Cmwlth. 2004), aff’d, 881 A.2d 1263 (Pa. 2005). “[O]ur role is to
determine whether the facts pled are legally sufficient to permit the action to
continue.” Dep’t of Pub. Welfare v. Joyce, 563 A.2d 590, 591 (Pa. Cmwlth. 1989).
To sustain such an objection, “it must appear with certainty upon the facts pled that
the law will not permit recovery.” Id. Where there is doubt, it should be resolved
by a refusal to sustain the demurrer. Id.
             As for mandamus, the purpose is to enforce legal rights already
established beyond all doubt. Africa v. Horn, 701 A.2d 273, 275 (Pa. Cmwlth.
1997). Mandamus is the proper remedy only where the petitioner demonstrates that
he has a clear legal right to the performance of a purely ministerial non-discretionary
act, the respondent has a corresponding mandatory duty to perform the act, and there
is no other appropriate or adequate remedy. Nieves v. Pa. Bd. of Prob. & Parole,
995 A.2d 412 (Pa. Cmwlth. 2010). This Court may compel the Department to
compute a petitioner’s sentence properly. Saunders v. Dep’t of Corr., 749 A.2d 553
(Pa. Cmwlth. 2000). However, the appropriate remedy for an inmate asserting that
he did not receive the benefit of the bargain with respect to any plea agreement in
place at sentencing is to appeal directly to the trial court. Hoyt v. Dep’t of Corr., 79
A.3d 741, 743 (Pa. Cmwlth. 2013).



                                            3
                As an initial matter, both parties agree that Respondents subsequently
discovered an error in the sentencing calculation for docket CP1711 and recomputed
the commitment credit to reflect additional credit for the period of June 28, 2017
(sentence date-CP1711) to October 2, 2017 (day before custody for return).
Petitioner’s Br. at 10; Respondents’ Br. at 7. Notwithstanding that credit adjustment,
Petitioner continues to assert that he is entitled to time credit from February 2, 2017
(day after backtime credit ends), to October 2, 2017. At a minimum, he asserts that
he is entitled to credit from May 3, 2017 (sentence date-CP583), to October 2, 2017.
Petitioner’s Br. at 10. In support of the latter assertion, he contends that all of the
dockets were linked to make an aggregate sentence of one to two years such that the
effective date of the sentences was the date upon which they were imposed and,
therefore, the correct date for starting time credit. See June 28, 2017 Sentencing
Orders for CP1711 and CP2429, Petitioner’s Br., Exs. A and B (linking sentences
and ordering concurrent confinement).
                As Respondents assert, the docket entries for CP1711 reflect that the
Court of Common Pleas of Allegheny County set monetary bail at $10,000 on
February 6, 2017, and then amended the bail type to ROR (released on his own
recognizance) on February 9, 2017.2 Unified Judicial System Criminal Docket
Entries, CP-02-CR-0001711-2017 at 2. As of February 9, therefore, Petitioner was
no longer incarcerated on docket CP1711 and could not accumulate additional time
credit prior to the date of sentencing.3 Commonwealth v. Infante, 63 A.3d 358, 367


    2
     We may take judicial notice of information contained in publicly available dockets. Moss v.
SCI-Mahanoy Superintendent Pa. Bd. of Prob. & Parole, 194 A.3d 1130, 1137 n.11 (Pa. Cmwlth.
2018).
    3
        Section 9760(1) of the Judicial Code provides:
(Footnote continued on next page…)


                                                 4
(Pa. Super. 2013) (defendant must be given credit for any days spent in custody
before imposition of his sentence but only if such commitment is attributable to the
offense for which the sentence was imposed).
                As for Petitioner’s aggregate sentence argument, Respondents properly
entered the effective dates of the sentences to start upon completion of the backtime
sentence from a prior docket. It was only after completing that backtime sentence
on July 14, 2020, that Petitioner was eligible to begin serving the remainder of his
sentences. Section 6138(a)(5) of the Prisons and Parole Code provides that service
of the balance of the term originally imposed shall precede commencement of the
new term imposed. 61 Pa.C.S. § 6138(a)(5). Consequently, Respondents do not
have a duty to apply credit at docket CP1711 for the period of February 9, 2017
(ROR date), to June 28, 2017 (sentence date-CP1711).
                Accordingly, with the understanding that Respondents already made a
credit adjustment for docket CP1711 to reflect additional credit for the period of
June 28, 2017, to October 2, 2017,4 we sustain their preliminary objection and
dismiss Petitioner’s petition for writ of mandamus.


                                               _____________________________________
                                               BONNIE BRIGANCE LEADBETTER,
                                               President Judge Emerita


                Credit against the maximum term and any minimum term shall be
                given to the defendant for all time spent in custody as a result of the
                criminal change for which a prison sentence is imposed or as a result
                of the conduct on which such a change is based. Credit shall include
                credit for time spent in custody prior to trial, during trial, pending
                sentence, and pending the resolution of an appeal.
42 Pa.C.S. § 9760(1).
    4
        Sept. 1, 2021 Sentence Status Summary, Respondents’ Brief, Ex. A at 2.


                                                  5
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Tyree J. Sadar,                            :
                         Petitioner        :
                                           :
                    v.                     : No. 145 M.D. 2021
                                           :
Department of Corrections, John E. Wetzel, :
Secretary, Derek F. Oberlander,            :
Superintendent-SCI Forest, Ian Gustafson, :
CCPM, SCI-Forest, Randall L. Britton,      :
Record’s Supervisor; Corinne A. Melego, :
Sheryl A. Lewis, Melissa L. Myers,         :
Records Staff,                             :
                         Respondents       :



                                     ORDER


             AND NOW, this 13th day of April, 2022, Respondents’ preliminary
objection in the nature of a demurrer to Petitioner’s petition for writ of mandamus is
hereby SUSTAINED, and Petitioner’s petition for writ of mandamus is
DISMISSED.



                                       _____________________________________
                                       BONNIE BRIGANCE LEADBETTER,
                                       President Judge Emerita